Brutus 630, LLC v. Town of Bel Air, Maryland
No. 67, September Term 2015


Local Government Law – Taxes, Fees, and Other Charges – Refund Claims. When
the General Assembly has provided a statutory mechanism for a person to seek a refund of
a payment made for an allegedly illegal tax, fee, or other charge, the common law voluntary
payment doctrine does not bar a claim for a refund.


Local Government Law – Taxes, Fees, and Other Charges – Refund Claims. A person
who pays a sewer connection fee imposed by a municipality and alleges that the fee is
illegal or miscalculated may seek a refund of the payment under the refund statute that
pertains to local governments. If the municipality denies the refund claim, the person may
pursue an administrative appeal to the Maryland Tax Court under the same statute.
Maryland Code, Local Government Article, §20-113 et seq.
Circuit Court for Harford County
Case No. 12-C-13-2116
Argued: March 7, 2016
                                              IN THE COURT OF APPEALS
                                                   OF MARYLAND

                                                              No. 67

                                                   September Term, 2015


                                                     BRUTUS 630, LLC

                                                                v.

                                            TOWN OF BEL AIR, MARYLAND



                                                        Barbera, C.J.
                                                        *Battaglia
                                                        Greene
                                                        Adkins
                                                        McDonald
                                                        Watts
                                                        Hotten,

                                                        JJ.


                                                 Opinion by McDonald, J.
                                                Watts and Hotten, JJ., dissent.


                                                    Filed: June 23, 2016

                                   *Battaglia, J., now retired, participated in the
                                   hearing and conference of this case while an
                                   active member of this Court; after being
                                   recalled pursuant to the Constitution, Article IV,
                                   Section 3A, she also participated in the decision
                                   and adoption of this opinion.
      Petitioner Brutus 630, LLC (“Brutus 630”) seeks a refund of certain sewer

connection charges that it asserts were wrongly charged by Respondent Town of Bel Air

(“Town”). The question before us is not whether Brutus 630 gets a refund, but rather

whether it gets a day in court – more precisely, a day before the administrative agency

known as the Maryland Tax Court – to decide its claim for a refund.

      Brutus 630, the assignee of the entity that paid the charges, seeks a refund pursuant

to Maryland Code, Local Government Article (“LG”), §20-113 et seq., a statute that

provides a mechanism for a person to seek a refund of “a tax, fee, charge, interest, or

penalty” that is “erroneously, illegally, or wrongfully” assessed by or paid to a local

government. Under that statute, a refund applicant who is dissatisfied with the disposition

of a refund claim by the local government may pursue an administrative appeal of that

decision in the Maryland Tax Court.

      In this case, the Town rejected Brutus 630’s refund claim. On appeal, the Tax Court

concluded that it lacked jurisdiction to consider the claim because the claim was not

authorized by the refund statute and, accordingly, even if the Town had miscalculated or

illegally imposed the charges, the common law voluntary payment doctrine precluded

Brutus 630 from obtaining a refund.

      We hold that Brutus 630 may pursue its refund claim under the refund statute, that

its claim is not barred by the voluntary payment doctrine, and that the Maryland Tax Court

has jurisdiction to consider the appeal. We express no opinion on whether the claim should

be granted.
                                              I

                                        Background

A.     Refund of Money Paid to a Local Government

       On occasion, a person who has paid money to the State or a local government may

seek a refund of the payment on the ground that the payment was made erroneously or

without a basis in law. Under the common law, the default rule, known as the voluntary

payment doctrine, was that a payment voluntarily made to the State or local government

could not be recovered – a rule that some courts have characterized as “harsh.” There are

some common law exceptions to the rule and statutory provisions that override the rule by

allowing a claim for a refund. Thus, one who seeks a refund of a payment to the

government must be able to point to a common law exception to the voluntary payment

doctrine or to a statute that authorizes such a claim.

       1. Voluntary Payment Doctrine

       Origin of the Doctrine

       The voluntary payment doctrine is a principle developed under the English common

law. Subject to certain exceptions, a person who voluntarily pays money to another person

under a mistake of law may not bring a common law action to recover the money. See Dua

v. Comcast Cable of Maryland, Inc., 370 Md. 604, 646-47, 805 A.2d 1061 (2002). The

doctrine was originally based on the maxim that “ignorance of the law is no excuse.”1 See


       1
          The Latin phrase used by some courts is ignorantia juris non excusat. A
commentator has identified the English decision in Bilbie v. Lumley, 2 East 469 (1802), as
the first explication of the voluntary payment doctrine. Colin E. Flora, Practitioner’s
                                              2
generally Colin E. Flora, Practitioner’s Guide to the Voluntary Payment Doctrine, 37 S.

Ill. U. L.J. 91 (2012). The doctrine has been adopted or acknowledged in some form in

every American jurisdiction. Id., Table 1 (Index of Cases by Jurisdiction).

       “Ignorance of the law is no excuse” may be an apt rationale when applied to a

murderer ignorant of the degrees of homicide, a fraudster whose scheme unintentionally

falls within range of the theft statute, or a towed motorist who neglects to read a street sign

before parking. It seems less compelling when applied to a payment required by a law that

is murky in its coverage or complex in its computation. Perhaps for that reason, courts

have searched for other policies to justify the voluntary payment doctrine: (1) providing

certainty to the payee that allows the payee to use the funds received; (2) encouraging

discourse, rather than litigation, over disputed charges; (3) penalizing a payor’s negligence;

(4) allocating the risk of late-discovered mistakes; (5) not allowing the payor a litigation

advantage in the choice of when to sue and whether to be plaintiff or defendant in a

controversy over a disputed charge. Flora, supra, at 94-97.




Guide to the Voluntary Payment Doctrine, 37 S. Ill. U. L.J. 91, 93 (2012). In that case, an
insurance underwriter sought to recover a payment that the underwriter had made to a
policyholder for the capture of a ship. The underwriter had paid the policyholder, even
though the underwriter had a letter with information that negated the underwriter’s liability
under the policy. The English court inquired of the underwriter’s counsel “whether he
could state any case where if a party paid money to another voluntarily with a full
knowledge of all the facts of the case, he could recover it back again on account of his
ignorance of the law.” 2 East at 470. Counsel apparently could provide no such authority,
and the court held that the underwriter could not recover because “[e]very man must be
taken to be cognizant of the law; otherwise there is no saying to what extent the excuse of
ignorance might not be carried. It would be urged in almost every case.” Id. at 472.
                                              3
       The Voluntary Payment Doctrine in Maryland

       This Court applied the voluntary payment doctrine in a series of cases in the 19th

century. See City of Baltimore v. Lefferman, 4 Gill 425, 431 (1846) (“It is now established,

by an unbroken series of adjudications in English and American courts, that where money

is voluntarily and fairly paid, with a full knowledge of the facts and circumstances under

which it is demanded, it cannot be recovered back in a court of law, upon the ground, that

the payment was made under a misapprehension of the legal rights and obligations of the

party.”) (emphasis in original); Baltimore & Susquehanna R.R. Co. v. Faunce, 6 Gill 68,

76 (1847) (“It is rightly said, that a party cannot recover money voluntarily paid with a full

knowledge of all the facts, although no obligation to make payment such existed. If

informed of the law which exempts him, he must abide by the consequences of his folly,

in abandoning the protection it afforded him – if ignorant, he was bound to acquire more

information.”); Lester v. City of Baltimore, 29 Md. 415, 419-20 (1868).

       Application of the Doctrine to Payments Made to the Government

       While the common law principle originated in cases involving private parties, it has

also been applied in cases of mistaken payment of taxes or other government charges. Dua,
370 Md. at 646; see, e.g., White v. Prince George’s County, 282 Md. 641, 653-54, 387
A.2d 260 (1978) (voluntary payment doctrine barred an action to recover recordation taxes

unless the statutory remedy applied); Morris v. Mayor & City of Baltimore, 5 Gill 244

(1847) (challenging taxes levied on bank stocks). The voluntary payment doctrine has

been held to bar recovery even when the payment is made under an unconstitutional statute

                                              4
or ordinance. See Apostol v. Anne Arundel County, 288 Md. 667, 672, 421 A.2d 582 (1980)

(“the rule that no action lies to challenge the validity of a tax paid under a mistake of law,

except for any refund sanction specifically provided by the Legislature, has been applied

consistently by this Court, regardless of the nature of the legal attack mounted or the type

of mistake of law claimed.”); Lefferman, 4 Gill at 430-37 (party was barred from

recovering excess money paid to Baltimore City, even though the ordinance requiring

payment was unconstitutional); accord Morris, 5 Gill at 248; Monticello Distilling Co. v.

Mayor and City of Baltimore, 90 Md. 416, 45 A. 210 (1900).

       Exceptions

       The courts have recognized some common law exceptions to the voluntary payment

doctrine. Chief among the exceptions are cases involving payments made as a result of

fraud, mistake of fact, or duress. Flora, supra, at 98-109; see Furman v. Lanahan, 159 Md.
1, 5, 149 A. 465 (1930) (“[w]here money has been paid upon misrepresentation, under a

mistake of fact, or under circumstances amounting to duress, it may be recovered in an

appropriate action,” but where money has been paid voluntarily with a full knowledge of

the facts, it cannot be recovered); Baltimore & Susquehanna R.R. Co., 6 Gill at 77 (“A

payment cannot well be said to be made voluntarily when it is made in consequence alone

of a false view of the facts.”); see also Dua, 370 Md. at 646 (common law actions to recover

excessive interest).




                                              5
       In addition, to mitigate the perceived harshness of the doctrine, the General

Assembly has enacted several laws that authorize State and local agencies to refund

mistaken, erroneous, or illegal payments in certain circumstances.

       2. The Refund Statute

       Among the legislation that the General Assembly has enacted to mitigate the

voluntary payment doctrine is a statute providing for refunds of certain payments made to

local governments, including municipalities. It is currently codified at Maryland Code,

Local Government Article (“LG”), §20-113 et seq.2 The statute provides that a claim for

a refund by one who:

           (1) Erroneously pays to a county or municipality a greater amount of
               tax, fee, charge, interest, or penalty than is properly payable; or

           (2) Pays to a county or municipality a tax, fee, charge, interest, or
               penalty that is erroneously, illegally, or wrongfully assessed or
               collected in any manner.

LG §20-113. The claim is to be filed with the tax collector for the local government, along

with supporting documents, within three years of the date that the payment was made. LG

§§20-114, 20-115. The tax collector is to conduct an investigation and hold a hearing on




       2
         At the time that a claim for a refund was made in this case, the statute was codified
as Maryland Code, Article 24, §9-710 et seq. In 2013, it was recodified without substantive
change in its current location in the new Local Government Article as part of code revision.
Chapter 119, Laws of Maryland 2013. See footnote 14 below. To avoid confusion, we
will refer to the statute by its current codification or as the “refund statute,” unless the
context requires that we use an earlier codification.

                                              6
the claim, if requested by the claimant, and notify the claimant of the determination of the

claim. LG §20-116(a), (c).3

       The claimant may appeal the determination of the local government to the Maryland

Tax Court within 30 days after the municipality notifies the claimant of its determination.

LG §20-117(a). If no notice is given within six months of the filing of the claim, the

claimant may treat the claim as being disallowed and pursue an appeal in the Tax Court.

LG §20-117(b).

       Despite its name, the Maryland Tax Court is an administrative unit within the

executive branch of State government. Maryland Code, Tax-General Article (“TG”), §3-

102; see Frey v. Comptroller, 422 Md. 111, 137, 29 A.3d 475 (2011). The appeal is to be

conducted according to the Tax Court’s procedures. LG §20-117(a); TG §13-514 et seq.

Any party to the Tax Court proceeding may seek judicial review of a final order of the Tax

Court according to the procedures of the State Administrative Procedure Act for contested

cases. TG §13-532; Maryland Code, State Government Article, §§10-222, 10-223.

B.     Factual and Procedural History

           This case arose out of a dispute between Brutus 630 and the Town concerning the

imposition and calculation of certain sewer connection fees imposed by the Town. The

Tax Court did not make findings of fact, as there was no evidentiary hearing in that forum



       3
         The claim may not be allowed unless the claimant has paid all other charges due
to the State, county, or municipality and the chief fiscal officer of the local government
approves the claim. LG §20-116(b).

                                              7
and the parties did not agree to a stipulation of facts. However, the essential facts for our

purposes do not appear to be in dispute.

       1. Sewer Connection Fees Charged by the Town

       The Town has relied on Harford County for the treatment of sewage generated

within the Town pursuant to a series of agreements between the Town and the County.4

According to the decision of the Town’s hearing officer in this case, the Town collects

various charges related to the use of the County sewer system and pays those charges to

the County. Pertinent to this case, under the most recent agreement, the Town has agreed

to collect and pay to the County user charges, equivalent area connection charges, sewer

connection charges, and other related charges in return for the County’s provision of

sewage treatment service to Town residents. That agreement describes the purpose for the

charges in the following terms: (1) the user charge defrays the cost of transmission and

treatment of the sewage; (2) the equivalent area connection charge constitutes the Town’s

proportional share of the cost of existing sewage treatment facilities; and (3) the sewer

connection charge defrays the cost of future replacement and expansion of the sewage

treatment facilities.   The charges are imposed on property owners through Town




       4
        At one time, the Town operated its own sewage treatment system. Beginning in
1969, the Town entered into a series of agreements with the County to treat the Town’s
sewage. See Maryland Code, Environment Article, §9-705(a) (authorizing municipality to
contract with other governmental entities for sewage treatment). The most recent
agreement, entered into in 1988, included the charges outlined in the text. The 1988
agreement has since been amended several times, primarily to adjust the amount of the user
charge.
                                             8
ordinances. See Bel Air Code, §397-14 et seq. This case concerns a dispute over the

calculation and payment of the third category of charges – sewer connection charges.

       2. The Charges in Dispute

       Brutus 630 is a real estate developer that developed certain property in the Town as

a community of 274 condominiums. As part of the project, Brutus 630 sold lots to NVR,

Inc., a builder, for the construction of the buildings. As a condition of obtaining building

permits from the Town during the period from February 2004 through July 2011, NVR

paid the Town a total of $1,186,627 in sewer connection fees. NVR assigned its interest

in a potential refund of those sewer connection charges to Brutus 630.5

       3. Denial of Refund Application

       On February 12, 2012, Brutus 630 filed an application for a refund of the sewer

connection charges with the Town’s Director of Finance, its tax collector. Citing the refund

statute, Brutus 630’s application contended, among other things, that the Town lacked legal

authority for the sewer connection charges and that the Town had incorrectly computed the

charges. The Director of Finance held a hearing, after which she denied Brutus 630’s

refund application in a written decision issued May 11, 2012. As an initial matter, the

Director of Finance opined that the refund statute did not apply to the claim and that the



       5
        During a hearing in the Tax Court, the co-manager of Brutus 630 stated that it
acquired the land, divided it into lots, recorded the lots, and then conveyed those lots to
NVR. NVR deducted the cost of acquiring the building permits from the total value of the
consideration paid for the lots. Because it had deducted that cost from the contract, it
assigned its right to receive a refund for the sewer connection fees to Brutus 630.

                                             9
Town was considering the claim only as a “matter of courtesy.”6 On the merits of the

refund request, the Director of Finance concluded that the Town had legal authority to

collect the sewer connection charges, that it had correctly calculated the amount of the

sewer connection charges, and that it had remitted that amount to the County pursuant to

the terms of the most recent agreement with the County.

       4. Administrative Appeal to Tax Court

       On June 7, 2012, Brutus 630 filed an appeal with the Maryland Tax Court

reiterating, in some detail, its arguments that the Town had exceeded its authority in

assessing the sewer connection charges and that, in any event, the Town had erred in its

computations. The Town filed a motion to dismiss, asserting that the Tax Court was

without jurisdiction to hear the merits of the appeal because the sewer connection charges

were not taxes, but rather regulatory fees charged for services. Brutus 630 and the Town

also filed cross-motions for summary judgment on the merits of the refund claim.

       After conducting two hearings for legal argument,7 the Tax Court decided that it

was unable to address the motions for summary judgment and granted the Town’s motion



       6
         The Director of Finance also stated that, even if the refund statute applied, much
of the claim would be barred by the three-year limitations period in that statute. That issue
is not before us in this case.
       7
         The Tax Court held an initial hearing on September 26, 2012, but said that it did
not feel comfortable ruling on the motions without a factual record of some kind,
particularly as it could not determine whether any facts were in dispute for purposes of
summary judgment. It postponed its ruling in order to allow the parties to agree on a
stipulation of facts or to present witnesses. The parties appeared for a second hearing on
May 20, 2013, and informed the Tax Court that they were unable to agree to such a
                                             10
to dismiss on the ground that it lacked jurisdiction because the sewer connection charges

were not regarded as taxes or charges “in the nature of taxes” and therefore did not come

within the purview of the refund statute. The Tax Court also concluded that, even if the

sewer connection charges were illegal or miscalculated, Brutus 630 would be barred from

seeking a refund by the voluntary payment doctrine because there is no statutory remedy

available which permits a party to seek a refund for sewer connection charges that were

paid voluntarily. On June 13, 2013, the Tax Court issued an order granting the motion to

dismiss.

       5. Judicial Review

       Brutus 630 then sought judicial review of the Tax Court decision in the Circuit Court

for Harford County. The Town filed a motion to dismiss, which the Circuit Court granted

on December 12, 2013. Brutus 630 noted a timely appeal to the Court of Special Appeals,

which affirmed in an unreported opinion. We granted Brutus 630’s petition for a writ of

certiorari to decide whether the Maryland Tax Court has jurisdiction under the refund

statute to consider the appeal of the Town’s denial of the refund application.

                                             II

                                        Discussion

       We review a decision of an administrative agency like the Maryland Tax Court by

“looking through” the decisions of the Circuit Court and Court of Special Appeals and


stipulation of facts. The Tax Court then proceeded to rule on the motion to dismiss and
did not address the motions for summary judgment on the merits of the refund claim.

                                            11
evaluating directly the decision of the agency. Green v. Church of Jesus Christ of Latter

Day Saints, 430 Md. 119, 132, 59 A.3d 1001 (2013). Although we would accord deference

to any fact findings of the Tax Court, it made no findings here. (As noted above, while

there may be some dispute over the facts concerning the merits of the refund claim, there

do not appear to be any disputed facts pertinent to the question of the Tax Court’s

jurisdiction.) In any event, we accord less deference to the Tax Court’s legal conclusions

than to fact findings. Green, 430 Md. at 132-33.

A.     Whether a Claimant May Seek a Refund of a Sewer Connection Charge under
       the Refund Statute

       In its oral ruling, the Tax Court opined that it did not have jurisdiction of the refund

claim because the sewer connection charges in question are not “taxes or fees in the nature

of taxes, but rather … charges for the sale, [of] the service, or a commodity.” Based on

our review of the refund statute text, its legislative history, and the prior decisions of this

Court, this appears to be an excessively narrow conception of the refund statute. Moreover,

the authority relied upon by the Tax Court in its oral ruling is distinguishable from this

case. Finally, other arguments advanced by the Town for a narrow construction of the

refund statute lack merit.

       1. Construing the Refund Statute

       As always, we start with the text of the particular provision at issue and its context

in the statute. We consider the legislative history of the statute to resolve ambiguities or to

confirm what we derive from the text. Along the way, we may consider the consequences


                                              12
of alternative readings for consistency with the legislative purpose. See Blue v. Prince

George’s County, 434 Md. 681, 689, 76 A.3d 1129 (2013).

       Text

       The text of the refund statute does not limit its scope to taxes. As noted above, it

provides that a claimant may seek a refund of a “fee, charge, interest or penalty,” as well

as taxes, paid to a local government when there is an erroneous overpayment or when the

“fee, charge, interest, or penalty” (or tax) is “erroneously, illegally, or wrongfully assessed

or collected.” LG §20-113. Dictionaries commonly define “charge” as a “price, cost, or

expense” and a “fee” as a “charge or payment for labor or services.” See Black’s Law

Dictionary (10th ed. 2014); see also Merriam-Webster’s Collegiate Dictionary (11th ed.),

available at http://www.merriam-webster.com/dictionary/fee [http://perma.cc/C5S5-

EMUU] and http://www.merriam-webster.com/dictionary/charge [http://perma.cc/6ZY8-

6WB5]. The sewer connection fee at issue in this case would qualify as a “charge” or a

“fee” under the ordinary definitions of those terms. Nowhere in this statute does the

language limit its reach to governmental charges “in the nature of a tax.”

       The current placement of the refund statute in the Maryland Code does not otherwise

suggest a limitation on its scope. The refund statute pertaining to local governments now

appears in a subtitle of Title 20 of the Local Government Article. For the most part, the

other provisions of that title of the Local Government Article relate to taxes, but that title

is not focused exclusively on taxes – other provisions of Title 20 also relate to impact fees

and user fees. See, e.g., §§20-608, 20-801. It also seems safe to say that no one would

                                              13
suggest that the refund statute pertains only to the particular taxes that happen to appear in

Title 20 of the Local Government Article. Nor does the refund statute appear limited to

the particular fees that happen to appear in that title. Thus, the placement of the refund

statute in that particular title does not indicate that it is limited to tax refunds.

       Legislative History

       The legislative history of the statute, as acknowledged in the prior decisions of this

Court, confirms that the General Assembly did not intend to limit the refund statute to taxes

or to require fine distinctions about what other charges or fees imposed by a local

government could be equated to taxes.8

       While the Legislature has long authorized taxpayers to seek refunds of taxes paid in

error,9 the general refund statute applicable to this case can be traced to one first enacted

in 1929. Chapter 226, Laws of Maryland 1929. That legislation contained two refund

provisions. One, then codified as Maryland Code, Article 81, §152, allowed for refunds of

taxes “erroneously or mistakenly” paid to the State. The other, then codified as Article,

81, §153, allowed for similar refunds of taxes “or other charges” mistakenly paid to a

county or to Baltimore City. In 1935, the Legislature added “other charges” to the State



       8
         The legislative history of the refund statute, as it pertains to local governments, is
also discussed in some detail in Rapley v. Montgomery County, 261 Md. 98, 274 A.2d 124
(1971) and Vytar Associates v. City of Annapolis, 301 Md. 558, 565-68, 483 A.2d 1263
(1984).
       9
         As the Court noted in Rapley, the General Assembly has authorized refund claims
related to taxes since at least the early 1800s. Rapley, 261 Md. at 103-4.

                                                14
refund provision. Chapter 407, Laws of Maryland 1935. With some amendments not

pertinent for our purposes, the two provisions were recodified as Article 81, §§161, 162 in

the 1939 Maryland Code.

      In 1941, the Legislature restructured the refund provisions to provide separate

sections for refunds of “ordinary” State taxes, local government taxes, and “special taxes

… or other fees or charges” paid to the State, and added provisions governing the

procedures for the investigation, determination and payment of such claims. Chapter 701,

§§3-4, Laws of Maryland 1941 enacting Article 81, §§161-162E. Over the next few years

the Legislature made a number of amendments to those provisions, including clarification

that the refund provision for “other fees or charges” pertained to payments to “any State

agency.” See Chapter 123, Laws of Maryland 1943. In the course of this restructuring,

however, the reference to refunds for “other fees or charges” was dropped from the county

refund provision.10 The refund provisions were eventually recodified as Article 81, §§213

through 219 of the 1957 version of the Maryland Code.11 Together, these refund provisions

appeared to provide a broad remedy for erroneous overpayments of taxes, fees or charges

to the State. There remained, however, a gap in the county provision – i.e., the absence of

a refund provision with respect to counties other than for payment of “ordinary taxes.”



      10  Given the dearth of legislative history from that period, we do not know the
reasons for this change.
      11
        They had been codified as Article 81, §§213 through 217 of the 1951 version of
the Maryland Code.

                                            15
That gap was critical to a 1971 decision of this Court. Rapley v. Montgomery County, 261
Md. 98, 274 A.2d 124 (1971).

       In Rapley, the appellants had paid under protest a transfer tax assessed by

Montgomery County in connection with their acquisition of a tract of land in that county.

They then sued the county for repayment of the transfer tax on the grounds that the transfer

tax was discriminatory, unreasonable, and arbitrary. The Court of Appeals did not reach

the merits of those contentions and affirmed dismissal of the suit on the ground that the

voluntary payment doctrine precluded the appellants from seeking a refund. The Court

explained that none of the refund statutes in Article 81 pertained to the transfer tax paid by

the appellants to the county.12 As a result, the Court concluded, “they have collided head

on with the common law rule” – i.e., the voluntary payment doctrine. 261 Md. at 110.

Although the Court stated that the result was compelled by the existing refund statutes – or

lack thereof – it characterized the basis of its holding as a “harsh rule.” Id. at 111.

       In an apparent response to Rapley, the General Assembly expanded the refund

statutes to extend to claims like the one made in that case. Chapter 644, Laws of Maryland

1971. That law, which was enacted within weeks of the Rapley decision, provided that

“the refund claim procedures generally applicable to State special taxes or other fees or

charges shall likewise be applicable to county and municipal special taxes or other fees or


       12
         The Court explained that the provisions relating to payments to the State or its
agencies provided no relief, as the appellants had paid the transfer tax to the county. The
provision concerning refund of “ordinary taxes” paid to a county did not pertain to
payments of transfer taxes. 261 Md. at 110.

                                              16
charges.” Id.; see also Fiscal Note for Senate Bill 171 (1971) (“This bill would provide that

the refund claim procedures used by the State generally also would apply to the counties

and municipalities as they pertain to special taxes or other fees, charges, penalties or

interest paid.”). As is evident, the 1971 legislation also extended the refund provision to

municipalities.

       Since the 1971 amendment, the Legislature has not substantively amended the

refund statute, although it has been recodified several times as part of code revision. The

portion of the statute pertaining to the State and its agencies now appears in Maryland

Code, Tax-General Article (“TG”), §13-901 et seq.13 As indicated earlier, the portion of

the statute pertaining to local governments now appears in LG §20-113 et seq.14

       This Court had occasion to consider the refund statute as applied to a municipality

in Vytar Associates v. City of Annapolis, 301 Md. 558, 483 A.2d 1263 (1984). That case

concerned license fees paid by landlords in the City of Annapolis. A prior decision of the

Court had held that the City’s collection of license fees prior to the General Assembly’s


       13
            Chapter 2, Laws of Maryland 1988.
       14
         This portion of the statute was recodified in 1988 as Maryland Code, Article 24,
§9-710 et seq. Chapter 2, Laws of Maryland 1988. In 2013, it was recodified as part of
the new Local Government Article. Chapter 119, Laws of Maryland 2013.

        Prior to the 1988 legislation, the refund statute required the State, county, or
municipal “agency” to investigate the merits of a refund claim. In the 1988 recodification,
the term “tax collector” was substituted for “agency” in delineating the local government’s
responsibilities in responding to a claim. The Revisor’s Note to the 1988 legislation
indicates that this substitution was not intended to effect any substantive change in the
statute. Chapter 2, Laws of Maryland 1988 at pp. 596-97, 677.

                                             17
passage of enabling legislation for the fees was unconstitutional. The landlords sought

refunds of those fees from the City, the City denied the claims, and the landlords appealed.

This Court held that the license fees fell within the category of “other fees or charges” that

were “erroneously or mistakenly paid.” 301 Md. at 563-64. Accordingly, the Court held

that the payments could be recovered pursuant to a claim under the refund statute and that

the Tax Court could consider an appeal of the City’s denial of the refund claims. The Court

explicitly rejected the City’s contention that the phrase “other fees or charges” in the refund

statute should be construed narrowly. Id. at 564 n. 4.

       More recently, this Court considered the scope of the refund statute in relation to

the voluntary payment doctrine in Bowman v. Goad, 348 Md. 199, 703 A.2d 144 (1997).

In that case, the plaintiff brought suit to recover allegedly excessive fees charged by sheriffs

for service of process in motor vehicle prosecutions. This Court affirmed dismissal of the

suit on the ground that the plaintiff was required to pursue the administrative remedy

provided by the refund statute. The Court noted that the voluntary payment doctrine would

preclude payment of a refund in an action brought under the common law. However, citing

both the State and local government sections of the refund statute, the Court observed that

“the General Assembly has now provided broad administrative refund remedies covering

every type of tax, fee, or charge improperly collected by a Maryland governmental entity.”
348 Md. at 204 (emphasis added). Accordingly, the Court held that the exclusive remedy

for seeking a refund of excessive charges for service of process was the refund statute. Id.



                                              18
       This Court has subsequently reiterated the broad nature of the refund statutes. See

Halle Development, Inc. v. Anne Arundel County, 371 Md. 312, 328-30, 808 A.2d 1280

(2002) (opining that a land developer could have invoked the local government refund

statute to pursue a refund claim of allegedly illegal school waiver fees paid to a county

pursuant to the county’s adequate public facilities ordinance); Frankel v. Board of Regents,

361 Md. 298, 308, 761 A.2d 324 (2000) (opining that the State agency refund provision “is

applicable when a state college or university charges a student more for tuition than is

legally payable”). Neither in Bowman nor in those subsequent cases has this Court required

that a fee or charge be tax-like in nature.

       Summary

       The text of LG §20-113 allows a person who has made an allegedly erroneous or

illegal payment of any tax, fee, charge, interest, or penalty imposed by a municipality an

opportunity to file an application for a refund. The legislative history of that statute

demonstrates that, while the predecessor of that statute was once limited to “ordinary taxes”

of counties, it was extended more than 40 years ago to other fees and charges imposed by

counties, as well as municipalities. Thereafter, it has been construed by this Court as a

broad remedy “covering every type of tax, fee or charge improperly collected by a

Maryland governmental entity.”

       2.     The Tax Court Decision

       The Tax Court adopted a narrow view of the refund statutes. In an oral ruling

explaining its reasons for granting the Town’s motion to dismiss, the Tax Court relied on

                                              19
a 1996 decision of the Court of Special Appeals – a decision that preceded Bowman and

most of the other cases described above – and on the common law voluntary payment

doctrine.

       Whether the West Capital Decision Controls

       In its oral ruling, the Tax Court cited the decision of the Court of Special Appeals

in West Capital Assoc., LP v. City of Annapolis, 110 Md. App. 443, 677 A.2d 655 (1996),

for the proposition that a claim for refund of sewer connection charges is not within the

purview of the refund statute and that, therefore, the Tax Court lacked jurisdiction over the

appeal in this case. In our view, West Capital does not govern the resolution of the issue

in this case for at least two reasons: (1) the payment in dispute in West Capital was not a

“tax, fee, charge, interest, or penalty” imposed by a municipality, but rather a contractual

payment to the City of Annapolis acting in a proprietary capacity; and (2) even if language

in the West Capital decision could be construed to exclude the sewer connection charges

in this case from the purview of the refund statute, such an interpretation would be at odds

with the broad construction placed on the current version of the refund statute, clearly a

remedial measure, by this Court in Vytar, Bowman, Halle, and Frankel.

       In West Capital, a developer owned land just outside the City of Annapolis. The

developer entered into an agreement with the City under which the City would provide

water and sewer service to the property in return for payments that were to be equal to: (1)

the rate for water and sewer service in effect for customers within the City; (2) connection

charges customarily charged by the City; (3) capital facility charges and assessments

                                             20
customarily charged by the City, and (4) an annual fee in an amount equivalent to real

estate taxes if the developer’s property had been annexed by the City.

       After making payments under the agreement for six years, the developer refused to

pay the portion that, under the agreement, was keyed to real estate taxes, and demanded a

refund of payments previously made. The City refused to refund the prior payments and

sued the developer for breach of contract. The developer then filed a petition for a refund

under the refund statute15 and filed a motion to dismiss or to stay the breach of contract

action on the theory that the Tax Court had primary jurisdiction of the dispute. The circuit

court denied the developer’s motion and ultimately granted summary judgment in favor of

the City on its contract claim and against the developer on the developer’s counterclaim

for a refund.

       On appeal, the Court of Special Appeals agreed with the circuit court. Before it

reached the merits of the circuit court’s ruling on the City’s contract claim, the court

discussed briefly whether the developer’s counterclaim was required to be litigated

exclusively in the Tax Court as a refund claim. In the course of agreeing that the contract

action was appropriately litigated in the circuit court, the intermediate appellate court

opined that “[w]ater and sewer charges imposed by municipalities are generally not

regarded as taxes or fees in the nature of taxes but rather as charges for the sale of a




       15
            At that time, the refund statute was codified at Article 24, §9-710 et seq.

                                               21
commodity”16 – language that the Tax Court paraphrased in its ruling in this case.

Nevertheless, the essence of the court’s reasoning in West Capital was that the rates were

based on the consumption or provision of the service under a contract with the City in its

proprietary capacity17 and that the Tax Court lacked jurisdiction to resolve that contractual

dispute. 110 Md. App. at 450-51.

       Regardless of some of the language used by the court in West Capital, it is evident

that the court’s focus was on the contractual nature of the payments by the developer, rather

than on the municipal charges or fees on which the amount of the contract payments was

based. This is particularly clear when one considers that the dispute was triggered by the

developer’s refusal to make a payment that was equated to real estate taxes. There is no

suggestion in West Capital that real estate taxes are outside the refund statute – i.e., that



       16
110 Md. App. at 450.
       17 As many commentators have noted, identifying the line that courts sometimes
attempt to draw between activities of a municipality in a proprietary capacity and those of
a municipality in a governmental capacity has proven elusive. See, e.g., 2A McQuillin,
Municipal Corporations §53.72 (3rd ed.) (“[the governmental-proprietary] distinction has
resulted in inconsistent and highly artificial judicial distinctions in its application to
municipal activities. The inequities and incongruities resulting from attempts to fit
particular conduct into one or the other of these two categories has made the doctrine
unsound and unworkable”); Indian Towing Co. v. United States, 350 U.S. 61, 65 (1955)
(declining to apply the distinction in the context of the Federal Torts Claim Act and
characterizing the distinction as “inherently unsound”). However, the label “proprietary”
seems most apt when a municipality undertakes to provide services beyond its boundaries
pursuant to a contract, as was the case in West Capital. See City of Rockville v. Goldberg,
257 Md. 563, 264 A.2d 113 (1970); Home Owners Loan Corp. v. Baltimore City, 175 Md.
676, 3 A.2d 410 (1939). By contrast, in this case, the sewer connection charges were
assessed as to property within the Town’s borders pursuant to a Town ordinance.

                                             22
the developer could not have sought a refund if the developer’s property had been annexed

by the City and the charges in dispute had in fact been real estate taxes (as opposed to

contractual payments that equaled hypothetical real estate taxes).

       Whether the Voluntary Payment Doctrine Applies

       The Tax Court also held that, even if it had jurisdiction over the refund claim and

even if the claim were meritorious, the voluntary payment doctrine would bar a refund in

this case. Our conclusion that the Tax Court had jurisdiction over the administrative appeal

necessarily rests on a conclusion that a claim may be made under the refund statute, which

is a statutory exception to the voluntary payment doctrine.18

       3.     Other Arguments Advanced by the Town

       The Town advances two arguments not explicitly relied upon by the Tax Court to

argue that the refund statute should be construed narrowly. 19 First, it relies on a canon of



       18
           In its discussion of the voluntary payment doctrine, the Tax Court cited
Washington Suburban Sanitary Commission v. C.I. Mitchell & Best Co., 303 Md. 544, 495
A.2d 30 (1985) for the proposition that the voluntary payment doctrine precluded a refund
of invalid sewer connection charges. However, this Court’s decision in the Mitchell case
was based on its conclusion that the WSSC was not a State agency covered by the refund
statute. In response to that decision, the General Assembly enacted a refund statute that
explicitly applied to the WSSC, much as it had enacted a refund statute applicable to
charges by local governments in the wake of the Rapley decision. See Washington
Suburban Sanitary Commission v. Lafarge North America, Inc., 443 Md. 265, 283 n. 19,
116 A.3d 493 (2015).
       19
         The Tax Court cited neither the principle of ejusdem generis nor TG §3-103 in its
ruling. A court may not uphold an agency decision for reasons other than those stated by
the agency. United Steelworkers of America v. Bethlehem Steel Corp., 298 Md. 665, 679,
472 A.2d 62 (1984). While the Tax Court did not explicitly rely on these arguments, they
both support the “reason” the Tax Court dismissed the appeal – i.e., that the refund statute
                                             23
construction known as ejusdem generis20 – essentially, when general terms follow a

specific term in a list, the general terms are construed to refer to things similar in nature to

the specific term. Tribbit v. State, 403 Md. 638, 656, 943 A.2d 1260 (2008). Second, the

Town argues that another statute in a different article of the Maryland Code that generally

describes the Tax Court’s jurisdiction – TG §3-103 – should be construed to narrow the

scope of the local government refund statute.

       Whether the Principle of Ejusdem Generis Requires a Narrow Construction

       The Town argues that, under the principle of ejusdem generis, the references to

“fee,” “charge,” “interest,” and “penalty” in the refund statute should be considered

general terms qualified by the term “tax” that also appears in the list of items for which a

refund may be requested. However, the principle of ejusdem generis is simply a rule of

construction to deal with uncertainty and is not to be used to defeat legislative intent. See

Blake v. State, 210 Md. 459, 462, 124 A.2d 273 (1956); Gooch v. United States, 297 U.S.
124, 128 (1936). Here, as noted above, the Legislature intended a broad remedy that covers

all types of taxes, fees, and charges imposed by a local government. See Bowman, 348
Md. at 204.

       Even if the remedial legislative purpose were not evident, the presence of the term

“tax” together with “fee” and “charge” in a list of payments that might be required by a


extends only to tax-like charges. Accordingly, we consider whether these arguments
support the Tax Court’s construction of the refund statute.
       20
            The phrase is Latin for “of the same kind or class.”

                                               24
government entity does not mean that the meanings of the terms “fee” and “charge” are

colored by the presence of the word “tax” in the same list. For example, in Benson v. State,

389 Md. 615, 887 A.2d 525 (2005), the Court construed a similar list of terms that appears

in Article 14 of the Maryland Declaration of Rights. That constitutional provision states

“[t]hat no aid, charge, tax, burthen or fees ought to be rated or levied, under any pretense,

without the consent of the Legislature.”          The Court interpreted this provision as

encompassing five types of payments. 389 Md. at 634-35 (explaining that an “aid” is

defined as an act of helping, a “charge” is an expense or cost, a “burthen” is an obligation

imposed upon a person or property, a “tax” is a charge imposed ordinarily for public

purposes, and a “fee” is a charge for labor or services). Given that refunds may be sought

for governmental charges that violate Article 14 and similar constitutional proscriptions,21

it would be odd to construe the terms “fee” and “charge” more narrowly in LG §20-113.

       Finally, the primary case that the Town cites in support of this argument actually

states that water and sewer charges would ordinarily be encompassed in the terms

“charges” or “fees,” even when those terms are preceded in a listing by the word “taxes.”

See Mass Transit Administration v. Baltimore County Revenue Auth., 267 Md. 687, 696-

97, 298 A.2d 413 (1973) (because water and sewer charges “are closely related to levies in



       21This was the case in Vytar Associates v. City of Annapolis, 301 Md. 558,483 A.2d
1263 (1984), which concerned a refund claim for license fees that had been determined to
violate Article XI-E, §5 of the Maryland Constitution – a provision that refers to the
collection of fees as well as taxes. See Campbell v. City of Annapolis, 289 Md. 300, 424
A.2d 738 (1981).

                                             25
the nature of taxes or assessments” such charges would be included in a listing of “any

ordinary or special taxes, assessments, and charges…” unless explicitly excluded).22

       Whether TG §3-103 Requires a Narrow Construction of LG §20-113 et seq.

       The Town argues that TG §3-103(a), a statute that generally sets forth the

jurisdiction of the Maryland Tax Court, indirectly limits the scope of the refund statute.23

TG §3-103(a) provides as follows:


       22
           That case concerned whether the Mass Transit Administration (“MTA”) buses
were exempt from paying tolls on bridges operated by the Baltimore County Revenue
Authority. It was clear that the MTA was not exempt under the trust indenture that related
to the financing of those bridges, but the question remained whether a statute that exempted
the MTA from “any ordinary or special taxes, assessments, and charges except water and
sewer charges” also exempted the MTA from the county bridge tolls. The circuit court
held that the statute did provide an exemption, but that the exemption was unconstitutional
as an impairment of the bondholders’ vested rights under the trust indenture.

       The Court of Appeals looked to the legislation that had enacted the statutory
exemption and came to a different conclusion. It noted that the title of the bill that enacted
the exemption stated that the purpose of the legislation was to exempt the MTA from
taxation and that the heading given to the provision by the Legislature was “Tax
Exemption.” 267 Md. at 695-96. The Court indicated that if the exemption were extended
to bridge tolls, the exemption would be of doubtful constitutionality, given the
requirements of the State Constitution that legislation concern one subject and that that
subject be described in the title of the bill. Maryland Constitution, Article III, §29. (It is
perhaps notable that the legislation that included “other fees and charges” in the refund
statute pertaining to municipalities did not have such limiting language in its title. See
Chapter 644, Laws of Maryland 1971.).

       The Court of Appeals went on to comment that the principle of ejusdem generis also
supported construing the general terms in the statute to refer to taxes or things in the nature
of taxes. Finally, the Court observed that the specific exclusion of water and sewer charges
from the exemption statute was because such charges are “closely related to levies in the
nature of taxes or assessments.” Id. at 696-97.
       23
            In its brief, the Town recasts one of the questions presented in this case as:

                                                26
       The Tax Court has jurisdiction to hear appeals from the final decision, final
       determination, or final order of a property tax assessment appeal board or
       any other unit of the State government or of a political subdivision of the
       State that is authorized to make the final decision or determination or issue
       the final order about any tax issue, including:

           (1) the valuation, assessment, or classification of property;

           (2) the imposition of a tax;

           (3) the determination of a claim for refund;

           (4) the application of an abatement, reduction, or revision of any
               assessment or tax; or

           (5) the application for an exemption from any assessment or tax.

TG §3-103(a). The Town parses this statute to say that “[t]he Tax Court has jurisdiction

to hear appeals … about any tax issue, including … (3) the determination of a claim for

refund…” (emphasis added). Although TG §3-103 does not explicitly refer to LG §20-113

et seq., the Town imputes the reference to “any tax issue” into the local government refund

statute as a limitation on its scope.

       There is no question that the Tax Court has jurisdiction of refund claims relating to

taxes. That responsibility is given to the Tax Court not only by TG §3-103(a), but also by

LG §20-117 with respect to appeals of refund claims relating to local government taxes.



                     Does Section 3-103(a) of the Tax General Article of the
              Annotated Code limit the jurisdiction of the Maryland Tax
              Court to appeals concerning tax issues and thus require that
              appeals authorized by [the refund statute] involving refund
              claims filed under [the refund statute] be limited to claims
              involving taxes or charges in the nature of taxes?

                                             27
But LG §20-113 does not limit claims under the local government refund statute to taxes.

And, in stating that a refund claimant “may appeal” to the Tax Court, neither does LG §20-

117 limit that jurisdiction of the Maryland Tax Court to tax refund claims. LG §20-117

unequivocally permits a claimant to appeal a denial of that claimant’s application for a

refund relating to fees and charges, as well as taxes, provided that the claimant meets

certain procedural conditions. Under the Town’s reading of the statutes, the authority

conferred on the Tax Court in LG §20-117 would be superfluous of the authority provided

by TG §3-103. We are not inclined to read statutes to render them superfluous. See

Gillespie v. State, 370 Md. 219, 222, 804 A.2d 426 (2002).

      This Court has previously rejected an argument that a predecessor statute of TG §3-

103(a) limited the jurisdiction of the Tax Court. See Vytar Associates, supra, 301 Md. at

562 n.2. In that case, the Court stated that the language concerning the Tax Court’s

jurisdiction that appeared in former Article 41 was “descriptive only” and that it did not

expand or restrict the jurisdiction conferred by the various provisions of Article 81,

including the refund statute. The Town discounts this statement in Vytar on the ground

that the case, decided in 1984, preceded the 1988 enactment of TG §3-103(a) as part of the

(then) new Tax-General Article. However, in recodifying various provisions from Article

41 and Article 81 as TG §3-103, the code revisors made clear that the recodification was

not intended to effect a substantive change in the law. See Chapter 2, Laws of Maryland

1988 at pp. 72-74.



                                           28
       In any event, the legislative history of the Tax Court and the refund statute confirms

that the Tax Court’s appellate jurisdiction is co-extensive with the various types of refund

claims authorized by the refund statute. From its inception, the Maryland Tax Court has

had responsibility for adjudicating appeals of claims for refunds under the refund statute.

When the General Assembly created the Tax Court in 1959, 24 it gave that agency

responsibility for hearing appeals under the various provisions of the refund statute, which

were then codified together in Article 81 of the Maryland Code. See Maryland Code,

Article 81, §§217, 247A (1957, 1960 Supp.). As recounted earlier,25 the provisions relating

to refunds from State agencies and local governments were later recodified in different

articles, but the Tax Court retained responsibility for adjudicating administrative appeals

of refund claims arising from both provisions. See TG §3-103(a)(3), LG §20-117. Indeed,

the reference to refund claims was included in TG §3-103(a) by the code revisors in the

1988 creation of the Tax-General Article – even though refund claims did not appear in the

particular predecessor statutes on which TG §3-103 was based – in recognition of the Tax

Court’s longstanding jurisdiction over refund claims. Chapter 2, Laws of Maryland 1988

at pp. 72-74. Contrary to the Town’s argument, no substantive change in the Tax Court’s

jurisdiction was intended. Thus, TG §3-103(a)(3) does not express a limitation on the




       24
            See Chapter 757, Laws of Maryland 1959.
       25
            See Part II.A.1 of this Opinion above.


                                              29
jurisdiction referenced in LG §20-117, but rather is a recognition of the authority granted

by the latter statute.

       Had there been a conflict between TG §3-103(a) and LG §20-117, we would give

effect to the more specific statute, which in this case is LG §20-117. See Suter v. Stuckey,

402 Md. 211, 935 A.2d 731 (2007). But there is no conflict, and there is no reason why

TG §3-103(a) would limit the Maryland Tax Court’s authority under LG §20-117.

B.     Summary

       Because the plain language of the refund statute, the legislative purpose underlying

the statute, and this Court’s prior cases interpreting the statute all favor a broad

interpretation of the statute, we conclude that the refund statute would encompass a claim

for the sewer connection charges imposed by the Town in this case. Under LG §20-117,

Brutus 630 may pursue an appeal in the Tax Court of the Town’s denial of its claim. This

conclusion does not mean that Brutus 630’s claim is either correct or timely, but only that

it has a forum in which to be heard.

                                            III

                                       Conclusion

       For the reasons stated above, we hold:

       1 – A person who has paid a sewer connection fee imposed by a municipality and

alleges that the fee is illegal or miscalculated may seek a refund from the municipality

under LG §20-113 et seq.

       2 – The voluntary payment doctrine does not bar such a refund claim.

                                            30
       3 – The Maryland Tax Court has jurisdiction under LG §20-117 of an administrative

appeal of a denial of such a refund claim.

       In the context of this case, the Town properly provided a forum for the refund claim

asserted by Brutus 630. The Maryland Tax Court now has the responsibility in the

administrative appeal to decide whether the Town correctly denied that claim. The Tax

Court’s decision on the merits will be subject to judicial review, should either party wish

to pursue it. As should be evident, our decision does not concern the merits of Brutus 630’s

refund claim, but rather whether there is a forum in which that claim can be adjudicated.

It would be inappropriate for us to express an opinion on the merits of that claim at this

juncture.


                                   JUDGMENT OF THE COURT OF SPECIAL APPEALS
                                   REVERSED AND CASE REMANDED TO THAT COURT
                                   WITH INSTRUCTIONS TO REMAND THE CASE TO THE
                                   CIRCUIT COURT FOR HARFORD COUNTY WITH
                                   INSTRUCTIONS TO REMAND THE CASE TO THE
                                   MARYLAND     TAX     COURT     FOR   FURTHER
                                   PROCEEDINGS CONSISTENT WITH THIS OPINION.
                                   COSTS IN THIS COURT AND IN THE COURT OF
                                   SPECIAL APPEALS TO BE PAID BY RESPONDENT.




                                             31
Circuit Court for Harford County
Case No. 12-C-13-002116

Argued: March 7, 2016
                                           IN THE COURT OF APPEALS

                                                  OF MARYLAND

                                                        No. 67

                                             September Term, 2015
                                   ______________________________________

                                                 BRUTUS 630, LLC

                                                          v.

                                       TOWN OF BEL AIR, MARYLAND
                                   ______________________________________

                                                 Barbera, C.J.
                                                 *Battaglia
                                                 Greene
                                                 Adkins
                                                 McDonald
                                                 Watts
                                                 Hotten,

                                                   JJ.
                                   ______________________________________

                                   Dissenting Opinion by Watts, J., which Hotten,
                                                      J., joins
                                   ______________________________________

                                                 Filed: June 23, 2016

                                   *Battaglia, J., now retired, participated in the
                                   hearing and conference of this case while an
                                   active member of this Court; after being recalled
                                   pursuant to the Constitution, Article IV, Section
                                   3A, she also participated in the decision and
                                   adoption of the majority opinion.
       Respectfully, I dissent. I would hold that the Maryland Tax Court (“the Tax Court”)

correctly concluded that it lacked jurisdiction to adjudicate this case; accordingly, I would

not reach the issue of whether the voluntary payment doctrine barred Brutus 630, LLC

(“Brutus”), Petitioner, from seeking a refund of the sewer connection charges.

       The question that is key to this case’s resolution is whether the Tax Court has

jurisdiction to resolve a claim for a refund of sewer connection charges.

       The Majority answers this question in the affirmative by relying on Md. Code Ann.,

Local Gov’t (2013) (“LG”) § 20-113, the “refund statute,” which states in its entirety:

       A claim for a refund may be filed with the tax collector who collects the
       tax, fee, charge, interest, or penalty by a claimant who:

               (1) erroneously pays to a county or municipality a greater amount of
       tax, fee, charge, interest, or penalty than is properly and legally payable; or

              (2) pays to a county or municipality a tax, fee, charge, interest, or
       penalty that is erroneously, illegally, or wrongfully assessed or collected in
       any manner.

(Emphasis added). In turn, LG § 20-117(a) provides a claimant with a right to appeal to

the Tax Court the tax collector’s final determination of the claim for a refund.1

       The Majority reasons that LG §§ 20-113 and 20-117 grant the Tax Court the


       1
           LG § 20-117(a) states:

       Except as provided in subsection (b) of this section, a claimant may appeal
       to the Maryland Tax Court, within 30 days after the date on which a notice
       under [LG] § 20-116(c) [] is given, in the manner allowed in Title 13, Subtitle
       5, Parts IV and V of the Tax – General Article.

       In turn, LG § 20-116(c) states: “The tax collector shall give the claimant written
notice of: (1) the final determination of the claim for refund; and (2) any delay in the
payment of an allowed claim.” (Paragraph breaks omitted).
authority to resolve a claim for a refund of sewer connection charges. See Maj. Slip Op.

at 27.    The Majority disagrees with what it repeatedly characterizes as a “narrow”

interpretation of LG §§ 20-113 and 20-117 by the Tax Court and the Town of Bel Air (“the

Town”), Respondent. See Maj. Slip Op. at 12, 19, 23.

         The majority opinion states that LG §§ 20-113 § 20-117 are to be broadly

interpreted. Indeed, the Majority states as follows: “LG § 20-117 unequivocally permits a

claimant to appeal a denial of that claimant’s application for a refund relating to fees and

charges, as well as taxes, provided that the claimant meets certain procedural conditions.”

Maj. Slip Op. at 27 (emphasis in original). According to the Majority, under the Town’s

reading of the statutes, LG § 20-117 would be “superfluous” to Md. Code Ann., Tax-Gen.

(1988, 2010 Repl. Vol.) (“TG”) § 3-103. Maj. Slip Op. at 27. With this approach, the

Majority emphasizes that LG § 20-117 applies to fees and services and implies that

recovery of the sewer connection charge is based on the charge being a fee or service rather

than a tax.

         I respectfully disagree with the Majority. I concur with the Tax Court that, by its

plain language, LG § 20-113 is limited to a claim for a refund of “taxes or fees in the nature

of taxes[.]” By requiring a claimant to file a claim for refund with “the tax collector who

collects the tax, fee, charge, interest, or penalty[,]” LG § 20-113 makes clear the General

Assembly’s intent for the refund process to apply only where a claimant seeks a refund of

taxes or fees in the nature of taxes.

         I agree with the Court of Special Appeals’s conclusion that the sewer connection

charges “do not constitute a tax or a charge in the nature of a tax and, therefore, the Tax


                                            -2-
Court was without jurisdiction to hear Brutus’[s] appeal.” Sewer connection charges, in

particular, do not fall under the category of levies to which LG § 20-113 applies. As the

Tax Court pointed out, sewer connection charges are not “taxes or fees in the nature of

taxes[,] but rather [] charges for the sale[ of a] service, or a commodity.” Thus, LG §§ 20-

113 and 20-117 do not apply in this case.

       Instead, here, the governing statute is TG § 3-103(a), which limits the Tax Court’s

jurisdiction to appeals that concern tax issues, stating:

       The Tax Court has jurisdiction to hear appeals from the final decision, final
       determination, or final order of a property tax assessment appeal board or
       any other unit of the State government or of a political subdivision of the
       State that is authorized to make the final decision or determination or issue
       the final order about any tax issue, including:

              (1) the valuation, assessment, or classification of property;

              (2) the imposition of a tax;

              (3) the determination of a claim for refund;

             (4) the application for an abatement, reduction, or revision of any
       assessment or tax; or

              (5) the application for an exemption from any assessment or tax.

(Emphasis added). Thus, by its plain language, TG § 3-103(a) limits the Tax Court’s

jurisdiction to appeals about “any tax issue including . . . the determination of a claim for

refund[,]” i.e., to hear an appeal about a tax refund claim.

       TG § 3-103(a) circumscribed the language in former Md. Code Ann., Art. 24, §§ 9-

710 (“A claim for refund may be filed with the tax collector who collects the tax, fee,

charge, interest, or penalty by a claimant[.]”) and 9-712 (“The tax collector shall: []



                                             -3-
investigate each claim for refund . . . [and] give the claimant notice of[] the determination

of the claim for refund[.] . . . [W]ithin 30 days after the date on which a notice is mailed, a

person who is aggrieved by the action in the notice may appeal to the Maryland Tax

Court[.]”).2 TG § 3-103(a) limits those appeals to refund claims concerning taxes, fees, or

charges in the nature of taxes. In other words, TG § 3-103(a) does not permit an appeal of

a tax collector decisions for claims for refunds of charges that are not related to “any tax

issue[.]” Indeed, it seems beyond question that appeals to the Tax Court must involve a

matter involving taxes.

       As such, the question is whether sewer connection charges are a tax or charge in the

nature of a tax such that the Tax Court would have jurisdiction to hear Brutus’s appeal. As

the Town points out, sewer connection charges are used to pay a debt that is incurred in

construction of sewer treatment facilities servicing the properties assessed for those

charges, and are not like tax assessments by the local government. Indeed, as the Town

notes, the sewer connection charges in this case were required by agreements between

Harford County and the Town; in other words, the charges were not required by statute

(although they are authorized by Md. Code Ann., Envir. (1982, 2014 Repl. Vol.) (“Envir.”)

§ 9-722(a)). The Town explains: “Maryland law makes plain that the sewer connection

charges authorized by [Envir. §] 9-722(a), and collected by the Town and paid to Harford

County for debt services, are fees for service and are neither taxes nor fees or charges in


       2
        At the time that Brutus sought a claim for a refund, LG §§ 20-113 and 20-117 were
codified at Md. Code Ann., Art. 24, §§ 9-710 et seq. In 2013, Md. Code Ann., Art. 24, §§
9-710 et seq. was recodified without substantive change in the new Local Government
Article. See 2013 Md. Laws 572, 574, 1596-99 (Vol. I–II, Ch. 119, H.B. 472).

                                             -4-
the nature of the taxes that could be challenged under either” TG § 3-103(a) or Md. Code

Ann., Art. 24, §§ 9-710 or 9-712. Moreover, as the Court of Special Appeals correctly

pointed out, other jurisdictions have taken a similar approach concerning water and sewer

charges and have held that such connection charges/fees are not taxes. In my view, this

Court should do the same.

      For the above reasons, respectfully, I dissent.

      Judge Hotten has authorized me to state that she joins in this opinion.




                                           -5-